Citation Nr: 1202874	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected PTSD, to include entitlement to a total rating based on individual unemployability (TDIU) prior to January 8, 2007.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or at the housebound rate.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 to March 1946.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of  multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Procedural history

Initial rating claim and TDIU

On September 28, 2004, the VA received the Veteran's service-connection claim for PTSD.  The RO granted this claim in a June 2006 rating decision.  An initial 50 percent disability rating was assigned, effective the date of the Veteran's claim, September 28, 2004.  The Veteran disagreed with this assigned initial rating in July 2006, and the RO subsequently issued a Statement of the Case (SOC) as to the initial rating issue in December 2006.  Upon receipt of this SOC, the Veteran withdrew his appeal.  See the Veteran's December 8, 2006 Statement in Support of Claim.

Within one week of withdrawing this appeal, the Veteran contacted the RO to file a formal claim for an increased disability rating for PTSD, and for a TDIU award.  See the December 14, 2006 Report of Contact.  In a subsequent statement received by VA on January 12, 2007, the Veteran specified that his PTSD had increased in severity, that he wished to be re-evaluated for a higher disability rating, and that he also wished to be considered for a TDIU award.  See the Veteran's January 12, 2007 Statement in Support of Claim.  Along with this statement, the Veteran submitted a completed VA Form 21-8940 [Veteran's Application for Increased Compensation Based on Unemployability].

The RO interpreted the Veteran's December 2006 and January 2007 correspondence to be new claims for increased ratings.  The RO denied both entitlement to TDIU and entitlement to a rating in excess of 50 percent for PTSD in a July 2007 rating decision.  The Veteran disagreed with this determination in correspondence dated August 2007, October 2007, and again in January 2008.  In a February 2009 rating decision, the RO awarded the Veteran an increased disability rating from 50 to 70 percent for his service-connected PTSD disability, effective January 12, 2007, and entitlement to a TDIU award, also effective January 12, 2007.  The RO also issued a February 2009 SOC denying a schedular rating greater than 70 percent for the Veteran's PTSD for all times after January 12, 2007.  The Veteran did not, and has not since contended that a rating higher than 70 percent is warranted. 

In June 2009, the Veteran disagreed with the assigned January 12, 2007 effective date for both his increased 70 percent PTSD rating and his TDIU award.  Subsequently, in an August 2010 SOC, the RO awarded the Veteran an earlier effective date of January 8, 2007 for this increase to 70 percent, and for the award of TDIU.  The Veteran filed a timely substantive appeal addressing both issues in October 2010.

The Board wishes to make clear that despite the fact that the Veteran withdrew his original disagreement with the RO's initially assigned 50 percent disability rating in December 2006, he did in fact submit new and material lay evidence pertinent to his initial rating claim in January 2007, indicating that his PTSD symptomatology had worsened in severity.  See the Veteran's January 2007 Statement in Support of Claim.  The RO received this statement well before the expiration of the one-year appeal period following its July 2006 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) apply in this case, and the additional evidence will be considered to have been filed with the initial rating claim pending at the beginning of the appeal period.  The RO's July 2006 rating decision is therefore not yet final, and the issue of entitlement to an initial rating greater than 50 percent for service-connected PTSD remains on appeal.  

Additionally, the Court of Appeals for Veterans Claims (the Court) has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, because the Veteran submitted evidence of unemployability within the appeal period following the RO's July 2006 rating decision, the question of whether a total disability rating based on unemployability is warranted at any time from the date of the Veteran's original claim for service-connection, September 28, 2004, to the current date of award, January 8, 2007, is in fact part of the Veteran's initial rating claim, and will be discussed as an alternate theory of entitlement to an initial rating greater than 50 percent for service-connected PTSD.  

Finally, the Board notes that the RO has in fact adjudicated this issue on the merits in its discussions of whether an effective date of September 28, 2004 may be assigned for both a 70 percent PTSD disability rating and a TDIU award.  See, e.g., the August 2010 SOC, page 25 [discussing the propriety of a 50 percent disability rating dating from September 2004 through January 2007]; see also page 26 [noting that prior to January 2007, the evidence failed to show there was total occupational impairment due to your PTSD].  As such, the issue is ripe for appellate review, and a remand  for readjudication of this recharacterized issue would serve no useful purpose.  

Special Monthly Compensation

In an April 1999 letter, the RO awarded the Veteran special monthly pension (SMP) by reason of being housebound, effective February 11, 1999.  As noted above, the RO awarded the Veteran service connection for PTSD, initially rated 50 percent disabling, in a July 2006 rating decision.  In a July 2007 statement, the Veteran indicated that he was no longer receiving his housebound pension.  The RO contacted the Veteran in October 2007 and explained that his special monthly pension award cannot be paid to the Veteran at the same time as his compensation award, and that since his compensation entitlement based on PTSD was greater than his pension entitlement, he was entitled only to the greater benefit.  See the October 23, 2007 Report of Contact.  

Subsequently, in a June 2008 rating decision, the RO denied the Veteran special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or at the housebound rate.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.  

All issues have been merged for the sake of economy.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The lay and medical evidence of record indicates that for the time period from September 28, 2004 to January 8, 2007, the Veteran's service-connected PTSD was manifested by mild to moderate occupational and social impairment with reduced reliability and productivity, warranting a 50 percent initial rating.

2.  The lay and medical evidence of record fails to demonstrate such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.

3.  In light of the fact that an initial disability rating greater than 50 percent is not warranted for service-connected PTSD, such a rating is in effect for the time period between September 28, 2004 and January 8, 2007.  As such, for this time period, the Veteran was service-connected for PTSD, rated 50 percent disabling, and for residuals of malaria, rated noncompensably (zero percent) disabling.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability for the time period from September 28, 2004 to January 8, 2007. 

4.  The lay and medical evidence of record does not demonstrate that, for the time period from September 28, 2004 to January 8, 2007, the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation.

5.  The Veteran's service-connected PTSD is currently shown to render the Veteran incapable of protecting himself from the hazards and dangers incident to his daily life without the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 50 percent for service-connected PTSD are not met, and there is no evidence to warrant referral for consideration of a higher rating on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2011).

2.  For the time period between September 28, 2004 and January 8, 2007, the criteria for assignment of a TDIU are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extraschedular basis. 38 C.F.R. §§ 3.340 , 4.16(a) and (b) (2011); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

3.  The criteria for the assignment of special monthly compensation based on the need for regular aid and attendance of another are met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a),(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In cases such as this where service connection for PTSD and entitlement to TDIU has been granted, and initial disability ratings and effective dates have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.            See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD and entitlement to TDIU has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluations or earlier effective dates for these ratings are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess with respect to the Veteran's PTSD claim by letters mailed in October 2004, July 2005, January 2007, and August 2008, and with respect to  entitlement to TDIU in January 2007.  The agency of original jurisdiction most recently readjudicated the Veteran's initial rating claim, to include consideration of whether a TDIU award was warranted prior to January 8, 2007 in an August 2010 SOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim].  The Board adds that the Veteran is represented by counsel, who is obviously familiar with the law and VA regulations. See id., at 438 [appellant's representation by counsel is a factor that must be considered when determining whether he has been prejudiced by any notice error]. 

Because the Board is granting the Veteran's SMC claim herein, any potential error on the part of VA in complying with the provisions of the VCAA with respect to that SMC claim has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.  

The Board recognizes that the Veteran receives monthly compensation from the Social Security Association (SSA).  In this case, there is no suggestion that the Veteran's SSA records would be relevant to the claims currently on appeal, as the Veteran's monthly SSA award is not based on disability, but on age.  The Veteran himself specifically indicated as much on his January 2009 VA Form 21-8940, noting that he does not receive disability retirement benefits.  Neither the Veteran nor his attorney has suggested that SSA records would be relevant to the Veteran's claim, or that such records, if in existence, would have anything to do with the Veteran's disabilities.  The Board accordingly finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) [holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal].

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations in May 2006, March 2007, April 2007, March 2008 and November 2008 respectively.  These examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's claims at issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's issues on appeal has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  The Veteran has not requested a personal hearing before the Board.

Accordingly, the Board will address the issues on appeal.



Entitlement to an initial rating greater than 50 percent for service-connected PTSD, to include entitlement to a total rating based on individual unemployability (TDIU) prior to January 8, 2007

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 Percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

With respect to TDIU, under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.
In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.        See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in      38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Analysis

A. Schedular rating - PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with [as in this case], it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, the Veteran's PTSD has been rated 50 percent disabling from the effective date of service connection, September 28, 2004, to January 8, 2007.  A staged rating increase from 50 to 70 percent is effective from January 8, 2007 to the present day.  

The Veteran desires that VA increase his initial rating from 50 to 70 percent as of the effective date of service connection, September 28, 2004.  See, e.g., the Veteran's October 8, 2010 Statement in lieu of a VA Form 9.  In essence, the Veteran contends that the severity of his PTSD in fact approximated that which would allow for the assignment of a 70 percent rating ever since he was awarded service connection.  The Veteran has not disagreed with the effective date of service connection, September 28, 2004, nor has he disagreed with the assignment of a 70 percent PTSD schedular rating for all times after January 8, 2007.

To warrant the assignment of a 70 percent initial disability rating under Diagnostic Code 9411, the Veteran's PTSD must have manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his competent and credible lay statements, the Board finds that the assignment of a 70 percent disability rating for the Veteran's service-connected PTSD is appropriately staged at January 8, 2007, and that an initial rating greater than 50 percent, effective September 28, 2004 is not warranted.  

The Board initially notes that the focus of its inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  In this connection, as noted above, to warrant an initial disability rating higher than the currently-assigned 50 percent, the Veteran's PTSD must manifest in symptomatology that causes deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.
The evidence of record indicates that the Veteran first sought treatment for his PTSD in January 2004.  See the Veteran's January 22, 2004 VA Psychology Consult.  In November 2004, the Veteran was observed by VA physicians to be alert, oriented and in a supportive relationship with his companion of many years.  See the Veteran's November 8, 2004 VA Social Work Note, page 2.  On the same day, the Veteran underwent a Psychiatry Consult at VA, where the Veteran described his sleeping problems and his depression.  Upon examination, the VA psychiatrist noted that the Veteran was alert, oriented, had fair memory, fair judgment, and average intelligence.  The Veteran demonstrated insight into his circumstances and voiced motivation for treatment.  He denied hallucinations, delusions, suicidal and homicidal ideation, and his affect was "congruent and euthymic."  The VA psychiatrist assigned a GAF score of 65, which as discussed above is specified by the DSM-IV to be indicative of mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  See the November 8, 2004 VA Psychiatry Consult.

In 2006, the Veteran sought frequent treatment for increasing PTSD symptomatology.  In April 2006, the Veteran reported frequent irritability, exaggerated startle response, flashbacks, low motivation and relative social isolation.  The Veteran nevertheless appeared clean and neat, with coherent speech of normal rate and rhythm.  He was noted as having goal oriented and logical thought processes, intact associations, euthymic mood, a full and appropriate affect, orientation X 3, insight into his illness, and an understanding of situations and how to act appropriately.  Although he showed some limitations in short term memory, he was able to sustain a focus, and his concentration was intact.  He was aware of current events, and identified no delusions, hallucinations, or suicidal or homicidal ideations.  He still lived with his significant other of 14 years.  He was assigned GAF scores of 55 and 60 by two different examiners on that day.  See the April 7, 2006 VA Psychiatric Initial Consult Report.  As discussed above, the DSM-IV indicates that GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  

The May 2006 VA examiner made similar observations, noting the Veteran's aversion to being around crowds, his hypervigilance, and his sleeping problems, but also highlighting his logical and goal-directed thought processes, his full orientation, and his euthymic mood.  The Veteran exhibited a restricted affect, but at this examination, demonstrated intact immediate and recent memory.  The Veteran had fair insight and judgment, but had some limitation on fund of knowledge.  He had no suicidal or homicidal ideations, hallucinations or delusions.  The VA examiner described the Veteran's PTSD as moderate in severity, and assigned a GAF score of 53, which as discussed above is indicative of moderate symptomatology.  See the May 2006 VA examiner's report, pages 2 and 3.  

At the end of July 2006, the Veteran ended his therapy with VA, indicating that "this is a problem he will just have to deal with," and that he is no longer interested in further treatment at this point.  He still exhibited symptoms of nightmares, flashbacks, insomnia and irritability.  He was noted as being oriented, neatly dressed, cooperative and pleasant.  He was observed as having a "pretty good," euthymic mood, with intact associations, memory, attention span, concentration.  He had insight into his illness and was able to understand situations and act appropriately.  The examiner assigned a GAF of 55.  See the August 4, 2006 VA Addendum report to the July 28, 2006 VA Psychiatric Consult. 

The Veteran did not seek treatment for PTSD again until January 2007.  Indeed, on January 8, 2007, the Veteran went to VA and specifically reported that his PTSD symptoms had increased recently.  The Veteran's significant other reported that he talks and yells in his sleep, wakes up frequently during the night, and has flashbacks that have increased in frequency.  See the Veteran's January 8, 2007 VA Psychology Note.  On the very same day, the Veteran mailed a Statement in Support of Claim to the RO stipulating that his PTSD condition had worsened in severity, and requesting that he be re-evaluated.  See the Veteran's January 8, 2007 Statement in Support of Claim, received by the RO on January 12, 2007.  

The Veteran appeared for a VA examination in March 2007, the results of which confirm his own January 2007 assertions that his PTSD symptomatology had in fact worsened in severity since previously examined.  Indeed, in May 2007 the Veteran exhibited hesitant speech, constricted affect, dysphoric mood, rambling loose associations, and inappropriate behavior, to include getting irritable with others, including family members.  He exhibited "markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others," and an inability to have loving feelings.  His PTSD symptoms were described as "frequent and severe," with increased social isolation, problems with concentration, memory, focus and attention.  The VA examiner also noted that he had difficulty completing tasks and understanding instructions or learning new information.  His prognosis for improvement was "unlikely," and for the first time in the record, it was noted that the Veteran was at least as likely as not unemployable due to his PTSD signs and symptoms alone.  The VA examiner assigned a GAF score of 50, which is indicative of serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job]. See the March 2007 VA examiner's report, pages 3-8.  

Based on the lay and medical evidence described above, the Board finds that from the effective date of service connection in September 2004 to the date the Veteran reported both to his doctors and to the RO that his symptoms have worsened in January 2007, the Veteran's PTSD symptomatology manifested in occupational and social impairment with reduced reliability and productivity, warranting a 50 percent disability rating.  As discussed above, his symptoms were never categorized as anything worse than moderate in severity by his VA physicians prior to January 2007.  Since January 2007 however, the Veteran's PTSD symptomatology has been described as severe.  Similarly, the Veteran's GAF scores never dropped below 53 prior to January 2007, and they pertinently never rose above 50 after January 2007, even dipping to 40 in August 2007.  See the Veteran's August 16, 2007 VA Psychology Note.

Although the Veteran's attorney has recently asserted that the Veteran's PTSD symptomatology was unchanged from September 2004 to January 2007, as discussed above, the Veteran himself specifically reported on January 8, 2007 that his PTSD symptomatology had worsened in severity to the RO for increased compensation purposes, and to VA physicians for treatment purposes.   The Veteran is certainly competent to attest to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds the Veteran's January 8, 2007 lay assertions to be highly credible, as the medical evidence of record immediately following the Veteran's assertions confirms an increase in the severity of the Veteran's PTSD symptomatology.  Indeed, the Veteran for the first time exhibited problems with his speech, affect, thought processes and concentration at the March 2007 VA examination.  It was noted for the first time that the Veteran had an inability to have loving feelings.  Additionally, as noted above, the Veteran's PTSD was classified as severe for the first time, and his GAF score dropped to correspond with his increased social and occupational impairment.  

The Board recognizes that VA treatment records dated as early as November 2004 indicate that the Veteran is not employable.  See the Veteran's November 8, 2004 VA Social Worker Note.  Crucially however, the evidence of record fails to demonstrate that the Veteran's PTSD alone either rendered him totally unemployable, or manifested in occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood [as is required for the assignment of a 70 percent disability rating] prior to January 8, 2007.  Indeed, it was not until the Veteran complained of worsened symptoms in January 2007, which were confirmed by the VA examiner in March 2007, that such occupational impairment was clearly attributed to the Veteran's worsened PTSD disability.  

As discussed in detail above, all of the Veteran's psychiatric assessments dated prior to January 8, 2007 demonstrate mild to moderate PTSD symptomatology with little to no impact on the Veteran's judgment, thinking or mood.  The Veteran's GAF scores during the period from September 2004 to January 2007 ranged from 53 to 65, indicative of only moderate to mild occupational impairment from PTSD symptomatology.  In this connection, the Board finds the Veteran's attorney's recent assertion that there is no affirmative evidence that the Veteran could work in spite of his service-connected PTSD to be inaccurate.  See the Veteran's October 2010 Statement in Lieu of VA Form 9, page 5.  Further, the Veteran's attorney's reliance on a November 2008 VA examiner's report for the proposition that the Veteran's PTSD alone prohibits the Veteran from being gainfully employed in no way changes the Board's conclusion that prior to January 8, 2007, the lay and medical evidence of record failed to demonstrate severe enough PTSD symptomatology to warrant an initial rating greater than 50 percent.  The Veteran and his attorney have been accorded ample opportunity to furnish medical and other evidence demonstrating significant PTSD-related occupational deficiencies during the time period from September 2004 to January 2007, and they have not done so.                See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].   

Based on the above, the Board finds that the Veteran's PTSD symptomatology most closely approximates the rating criteria corresponding with a 50 percent disability rating from September 28, 2004 to January 8, 2007.  Additionally, based on the Veteran's competent and credible lay assertions of increased severity in PTSD symptoms documented on January 8, 2007, coupled with the detailed medical evidence confirming this increase shortly thereafter, the Board finds that the RO properly staged the Veteran's disability rating to 70 percent, effective January 8, 2007.  

The Board adds that at no point during the appeal period has the Veteran exhibited PTSD symptomatology manifesting in total occupational and social impairment as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  Pertinently, there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  There is no persistent danger of the Veteran hurting himself or others, a disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  At the Veteran's most recent VA examination in November 2008, the Veteran explained that he had a "mostly good" relationship with his significant other for 17 years.  In fact, his speech was unremarkable, his affect was normal, he was oriented to time and place, his thought processes and content was unremarkable, he did not exhibit inappropriate or obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, episodes of violence, poor hygiene or memory problems.  His PTSD was described as moderate to severe, and he was assigned a GAF score of 45.  See the November 2008 VA examiner's report.  

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of significant impairment, are not so severe that the Veteran can be said to be totally impaired.  Despite demonstrated difficulties with respect to social relationships, the Veteran is clearly able to function socially, as has been demonstrated by continuing a relationship with his significant other for 17 years.  Hence, while the Veteran may have difficulty coping with others, the evidence does not demonstrate total social impairment.  With respect to occupational impairment, this is clearly demonstrated, but such pathology is contemplated in the assignment of a 70 percent rating as of January 8, 2007.  Moreover, as will be discussed in more detail below, the Veteran has been awarded TDIU effective January 8, 2007 that is based on his occupational impairment.  

B. Extraschedular rating - PTSD

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's PTSD disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the Veteran's PTSD manifests in severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood-deficiencies specifically contemplated under the mental illness ratings criteria for the currently-assigned 70 percent rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's PTSD disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

C. Schedular consideration - TDIU

As discussed above, the RO awarded the Veteran TDIU effective January 8, 2007.  In essence, the Veteran asserts that his TDIU award should instead be effective the date of his original claim for service-connection for PTSD, September 28, 2004.  
The Board has already explained in its Introduction that entitlement to TDIU is an element of all claims for a higher initial rating, and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran submitted evidence of unemployability within the appeal period following the RO's assignment of an initial 50 percent rating for PTSD in June 2006.  As such, the question of whether a total disability rating based on unemployability is warranted at any time from the date of the Veteran's original PTSD service-connection claim, September 28, 2004, to the effective date of his current TDIU award, January 8, 2007, is in fact part of the Veteran's initial rating claim, and will be discussed as an alternate theory of entitlement to an initial rating greater than 50 percent for service-connected PTSD.  

The Board wishes to emphasize that since the TDIU inquiry in this case is in fact linked to the Veteran's initial rating claim, there is no separate independent TDIU claim that must be identified for the purposes of establishing an effective date.  Rather, the TDIU inquiry is part of the initial rating claim, and if warranted, may in fact be awarded effective back to the Veteran's original date of claim for service-connection, September 28, 2004, but no earlier.  Indeed, the provisions of 38 C.F.R. § 3.400(o)(2) are not for application in this case as there is no separate TDIU increased rating claim at issue.  

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  With respect to a schedular TDIU award, a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  

For the time period under review-September 28, 2004 to January 8, 2007-the Veteran service-connected disabilities consisted of PTSD, rated 50 percent disabling, and residuals of malaria, rated noncompensably (zero percent) disabling.  There are no other service-connected disabilities.  As no one service-connected disability was ratable at 60 percent or more, and the Veteran's combined rating was not 70 percent or more, the Veteran does not meet the criteria for consideration of TDIU on a schedular basis at any time between September 28, 2004 and January 8, 2007.  See 38 C.F.R. § 4.16(a) (2011).

D. Extraschedular considerations - TDIU

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in      38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

For the reasons explained below, the Board finds that referral of the Veteran's case to the Director of the Compensation and Pension Service for extraschedular consideration is not required, as the evidence of record fails to demonstrate that the Veteran's service-connected disabilities alone rendered him unemployable within the time period under review.

The Veteran's employment history reflects that he last held a job in a restaurant as a baker/cook in 1982.  He reported to the March 2007 VA examiner that he broke his wrist several times and was no longer able to work.  See the March 2007 VA examiner's report, page 6.  

As noted above, from September 28, 2004 to January 8, 2007, service connection was in effect for only two disabilities: PTSD, rated 50 percent disabling, and residuals of malaria, rated noncompensably disabling.  The Board initially notes that neither the Veteran nor his attorney has asserted or even suggested that any residuals of malaria have caused or contributed to the Veteran's unemployability.  Indeed, an April 2007 VA examiner specifically noted that the Veteran has "occasional night sweats that he attributes to malaria (correctly or not), but these do not interfere with his functioning, and have not interfered with his ability to work in the past."  The Veteran himself explained to the VA examiner that although he was acutely ill with malaria at the time of his original infection in 1943, he "has not been incapacitated due to malaria since that time."  The VA examiner noted that even forms of malaria that have prolonged relapses are unlikely to relapse over 40 years after the initial infection.  See the April 2007 VA examiner's report, page 10.  

The Veteran and his attorney do however assert that the Veteran's service-connected PTSD alone rendered the Veteran unemployable during the period under review.  After review of the record, the Board concedes that the medical evidence does in fact demonstrate that the Veteran was unemployable during the time period from September 28, 2004 to January 8, 2007.  See, e.g., the Veteran's November 8, 2004 VA Social Work Note [specifically indicating that the Veteran is retired, he was a cook and a baker, and is no longer employable].  

However, the evidence of record fails to demonstrate that the Veteran's PTSD, at its level of severity prior to January 8, 2007, could alone render the Veteran totally unemployable during the period under review.  In fact, as discussed in detail above, VA psychiatric assessments during this time period instead suggest that the Veteran's PTSD only manifested in mild to moderate symptomatology with little to no impact on the Veteran's judgment, insight, orientation, focus, concentration, thinking, mood, or speech prior to January 8, 2007.  Additionally, the Veteran's GAF scores during the period from September 2004 to January 2007 ranged from 65-53, which the DSM-IV identifies as indicative of only mild to moderate occupational impairment from PTSD symptomatology.  

Significantly, the medical evidence of record does not demonstrate that the Veteran's PTSD symptomatology alone could render the Veteran unable to secure and follow gainful employment until March 2007 [see the March 2007 VA examiner's report, page 7], just after the Veteran submitted his January 8, 2007 statements to both the RO and to his treating physician indicating that his PTSD symptoms in fact worsened in severity.  As discussed above, the Board finds these lay assertions both competent and highly credible.  

The Board concedes that almost all medical evidence of record dating after January 8, 2007 supports a finding that the Veteran's PTSD symptomatology alone can now render the Veteran unemployable for purposes of a TDIU award.  However, based on the medical and lay evidence discussed above, the Board finds that the evidence is not sufficient to demonstrate as much for any time prior to January 8, 2007.  The Board repeats that it finds the Veteran's attorney's recent assertion that there is no affirmative evidence that the Veteran could work in spite of his service-connected PTSD prior to January 8, 2007, to be inaccurate based on the ample medical evidence dated during the period under review demonstrating mild to moderate PTSD symptomatology manifesting in mild to moderate occupational impairment.  See the Veteran's October 2010 Statement in Lieu of VA Form 9, page 5.  

The Board does not in any way disagree that the Veteran's service-connected PTSD limited his employability to some extend during the period under review.  The Board believes, however, that the symptomatology associated with the service-connected PTSD is appropriately compensated by the 50 percent initial rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Thus, while in no way diminishing the obvious impact the Veteran's PTSD has on his industrial capacity, this is already taken into consideration in the assigned rating. 

In conclusion, for the reasons and bases expressed above the Board finds that a TDIU award is not warranted on a schedular basis at any time between September 28, 2004 and January 8, 2007.  Additionally, referral to appropriate authority for consideration on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period under review is also not required in this case.  


Additional Note

The Board notes that at one point during this appeal, the Veteran's attorney asserted that the RO erroneously examined the Veteran's potential entitlement to a TDIU award under the provisions of 38 C.F.R. § 4.16(a), when the Veteran in actuality was claiming entitlement to the award under the provisions of 38 C.F.R. § 3.340(a).    See the Veteran's attorney's January 24, 2007 Brief.  At the time, the Veteran's attorney asserted that the RO should have considered whether a TDIU was warranted under § 3.340(a), despite the fact that the Veteran did not meet the schedular requirements for a rating of TDIU under § 4.16(a).  

To the extent the Veteran's attorney still asserts as much with respect to the time period under review in this adjudication-namely, September 28, 2004 to January 8, 2007-the Board wishes to make clear that 38 C.F.R. § 3.340(a) does not form an independent basis for a grant of TDIU.  See Colayong v. West, 12 Vet.App. 524 (1999).  Rather, that regulation merely sets forth the general standards for total disability ratings.  See Johnston v. Nicholson, 421 F.3d 1285, 1288 (Fed.Cir.2005).  As such, analysis of the Veteran's potential entitlement to TDIU in this case under the specific requirements of 38 C.F.R. § 4.16 is not erroneous, but in fact necessary to achieve a decision on the merits. 

Special Monthly Compensation

Relevant law and regulations

Special monthly compensation (SMC) is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).                      See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid [this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.]; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  See 38 C.F.R. § 3.352(a) (2011).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2011).

Special monthly compensation can also be payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).

Analysis

The Veteran is currently service-connected for PTSD, rated 70 percent disabling, and for residuals of malaria, rated noncompensably (zero percent) disabling.  A 70 percent combined schedular rating is in effect.  The Veteran was also granted a total disability rating based on individual unemployability (TDIU), effective January 2007. 

Concerning SMC based on the need for aid and attendance, the Veteran has not contended or demonstrated that he has a visual impairment to the extent that he is blind or nearly blind in both eyes [the Board does recognize blindness in one eye], or that he is a patient living in a nursing home.  However, as will be explained immediately below, the evidence of record does establish a factual need for current aid and attendance.

In November 2007, the Veteran submitted a VA physician's Medical Statement for Consideration of Aid and Attendance.  On this medical assessment, Dr. M.D.E., a VA psychologist, noted that the Veteran requires "supervision in most aspects of his functioning; his significant other prepares his meals, accompanies him everywhere so he doesn't get lost, and takes care of his other needs such as setting up his medications."  Although the Veteran can leave the house, he cannot drive himself anywhere.  He "gets lost and can't find his way back home, . . . and can't find his way on his own in buildings . . . where he has been before."  See the November 19, 2007 report of Dr. M.D.E.  

Subsequently, a November 2008 VA examiner noted that the Veteran has "at least daily episodes where he 'blanks out' and becomes preoccupied with memories of WWII combat and states that he is reliving them to some extent."  The examiner noted that the Veteran is "unable to attend to what is going on about him on at least a daily basis during times when he is reliving combat memories."  The Veteran significantly reported to the VA examiner that he would not be able to survive without the help of his significant other.  See the November 2008 VA examiner's report, pages 11-13.   

Although the Veteran clearly has other nonservice-connected disabilities that affect his overall health, the examiners cited above have specifically attributed his need for aid and attendance directly to his service-connected mental health problems.  In this connection, the Board resolves all doubt in favor of the Veteran and finds that his service-connected PTSD creates the need for care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R.  §§ 3.350(b); 3.352(a) (2011).  As noted above, the fact that the Veteran's significant other currently provides this necessary care does not prevent the granting of the additional compensation.  38 C.F.R. § 3.352(c) (2011).

Thus, on this record, SMC based on the need for aid and attendance is in fact warranted.  Because the aid and attendance benefit is paid at a higher rate than the housebound benefit, the claim for housebound benefits in this case, is rendered moot.  Indeed, the assignment of a simultaneous SMC award under both 38 U.S.C.A. § 1114(l), based on a need for aid and attendance, and 38 U.S.C.A. § 1114(s), based on housebound status, would be impermissible at this time, as the Veteran would in essence be compensated twice for the same service-connected disabilities.  Such action is prohibited by the "anti-pyramiding" regulation,            38 C.F.R. § 4.14 (2011).  

ORDER

Entitlement to an initial rating greater than 50 percent for service-connected PTSD is denied.

Entitlement to a total rating based on individual unemployability (TDIU) prior to January 8, 2007, is denied.

SMC benefits based on the need for aid and attendance are granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


